Two employers, one self-insured, have appealed from an award of the Workmen’s Compensation Board in favor of claimant, which award was charged equally against both employers. It is conceded that claimant sustained injuries on February 2, 1944, and on April 17th, of the same year. At the time of the first injury claimant was employed by the appellant Newman Brothers Grain Co., Inc.; when the second injury occurred he was employed by the appellant National Biscuit Company. It is undisputed that both injuries occurred during the course of claimant’s employment and arose out of the employment. The board found that claimant’s injuries resulted from both accidents. The evidence sustains the finding. Award affirmed, without costs. All concur.